Citation Nr: 0509253	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include whether the disability was the result of the 
veteran's own willful misconduct.

2.  Entitlement to service connection for residuals of a 
fracture of the mandible, to include whether the disability 
was the result of the veteran's own willful misconduct.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO denied entitlement to service connection for headaches 
and residuals of a fracture of the mandible based an a 
finding that the disabilities resulted from an incident that 
was due to the veteran's own willful misconduct.  

In February 2004, the Board remanded the case to the RO for 
further development and adjudicative action.  

In November 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that the veteran previously filed a claim for 
the disabilities at issue in 1977.  However, in a July 1977 
deferred determination, the RO found that the veteran had 
abandoned his claim.  Therefore, it was never adjudicated on 
the merits and new and material evidence is not required to 
reopen the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's head injury and fractured mandible were not 
caused by his own willful misconduct and were incurred in the 
line of duty.  

3.  The medical evidence shows that the veteran has headaches 
and a residual jaw disability as a result of the injuries he 
sustained in service.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service and were not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 105, 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.159, 3.301, 3.303 (2004).  

2.  Residuals of a fractured mandible were incurred in 
service and were not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 105, 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

However, in view of the favorable decision in this case, the 
Board finds that it is unnecessary to enter into any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
the veteran in connection with this claim for benefits.



Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. § 1131 (West 2002) 38 
C.F.R. § 3.303 (2004).  

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty and not the result of the veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease was contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  A service department finding that 
injury, disease, or death occurred in line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m) (2004).

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions, which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) (2004).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton or reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n) (2004).




Factual Background & Analysis

The veteran's service medical records show that he sustained 
a head injury and a fractured mandible in November 1961 when 
he was struck in the head with the butt of a rifle.  The 
reports indicated that he was attending a party while on 
liberty when he was involved in a fight.  The history further 
indicated that he was "attacked by unknown assailants when 
leaving [the] party," and he was "rendered unconscious by 
blows about the face and head."  He had no recollection of 
the happenings.  The physician who treated his injuries noted 
that he was "inebriated" and "thrashing about.  " He 
concluded that his injuries were due to his own misconduct.  

In an August 2002 Administrative Decision, VA also concluded 
that the injuries the veteran sustained in service in 
November 1961 were the result of his own willful misconduct.  
It was noted that he was inebriated at the time of his 
injuries, and therefore, his injuries were considered to be 
the result of his misconduct.  

However, 38 C.F.R. § 3.1(n) clearly states that mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  The record is 
devoid of any findings indicating that the veteran had 
violated any laws or was arrested due to his drinking.  

In fact, there is no indication that any type of police 
investigation was conducted to ascertain who the "unknown 
assailants" were, how the fight began, or whether the 
veteran instigated the fight due to his drinking.  

Moreover, there is no indication that there was any formal 
investigation of the incident by the Marine Corps or that the 
veteran was given any type of administrative punishment as a 
result of the incident.  He was allowed to continue his 
military service, was separated from service honorably, and 
there is no indication in his remaining service medical 
records to show that he had a pattern of abusing alcohol.  

The veteran went to a party and consumed alcohol.  The 
drinking of alcoholic beverages is not of itself willful 
conduct.  Lacking evidence that the veteran's indulgence in 
alcoholic beverages was the sole causative factor in the 
post-party altercation, the Board may not find that his 
injuries resulted from his willful misconduct.  Hence, the 
Board concludes that they were incurred in the line of duty.

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

As discussed above, the veteran sustained a head injury and 
fractured mandible in service.  In a May 2001 statement, FJD, 
MD, concluded after reviewing the veteran's service medical 
records, his currently diagnosed headaches and jaw disability 
were due to the injuries he sustained in service.  
Accordingly, the Board finds that service connection for 
headaches and residuals of a fractured mandible is warranted.  
See Pond, supra.  


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for residuals of a fracture 
of the mandible is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


